DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, third to last line, "extending form the" should be --extending from the--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a first circumferential edge located on the at least one longitudinal groove side" in lines 5-6. The antecedent basis for "the at least one longitudinal groove side" is ambiguous, particularly in the case of multiple longitudinal grooves with the land portion formed therebetween (see claim 17 for example). In such cases, it is unclear whether the claim refers to one particular side of the land portion, to either side of the land portion, or to both sides of the land portion as corresponding to the first circumferential edge. For the purpose of examination, it is assumed that, in the case of multiple longitudinal grooves defining a land portion, either side of the land portion can be construed as the first circumferential edge. Examiner suggests reciting the first circumferential edge as located on one side of the at least one land portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861).
Regarding claim 1, Ishiguro discloses a tire having a tread portion provided with at least one longitudinal groove and at least one land portion (see grooves 2 and/or 3 and land portions 4 and/or 5 in Fig. 1), the at least one land portion having first and second circumferential edges, first lateral grooves, and sipes (see sub-grooves 7, 8, 13 with sipes 9, 10, 15). The first lateral grooves extend from the first circumferential edge and terminate within the land portion (see Figs. 1-3). The first lateral grooves have tie-bars at the inner sends side (see bottom raised parts 11, 17 in Figs. 2, 3). The bottom raised parts are clearly shown to have lengths less than lengths of the first lateral grooves (see Figs. 1-3). First sipe elements extend from the second circumferential edge to the first lateral grooves (see sipes 9, 10, 15). While Ishiguro does not disclose the tie bars in the Fig. 1 embodiment as having sipes, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tie bars with sipes (second sipe elements) since Ishiguro discloses in an alternate embodiment that a sipe is preferably formed in the bottom raised parts to allow the sub-groove to more readily move when in contact with the ground so as more easily discharge snow ([0044]). 
Regarding claims 2-4, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second sipes as connected and inclined in a same direction since (1) Ishiguro clearly illustrates both the first and second sipe elements as inclined parallel with and positioned at the widthwise center of the of the lateral grooves (see Figs. 1 and 7 embodiments) and (2) in modifying the Fig. 1 raised bottom parts with second sipe elements, it would have been obvious for the second sipes to be at the center of the lateral groove, thereby connecting with the adjacent first sipe element. 
Regarding claim 7 and 8, the sub-grooves extend from one edge to a halfway region of the land portion with the first sipe element extending across the remainder of the land portion half to the opposing edge ([0022], see Fig. 1)--thus, the lengths of the first lateral grooves and the first sipe elements are about 50% of the length in the tire axial direction of the land portion.
Regarding claim 13, the circumferential grooves have a zigzag shape extended in the form of a trapezoidal wave. 
Regarding claim 14, the distance between adjacent sipes is smaller than the distance between peaks of the zigzag.
Regarding claims 15 and 16, second lateral grooves extend from the second circumferential edge (see center land portion, wherein grooves extend from both side edges). The grooves terminate at the halfway point ([0022])--thus, about 50%. 
Regarding claim 17, the tread comprising a shoulder longitudinal groove (3) and a crown longitudinal groove (2) where a land portion is formed therebetween (see land 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861) as applied to claim 1 above, and further in view of Atake (US 9302549).
Regarding claim 5, Ishiguro does not disclose providing the sipes with a same depth; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depths as the same since Atake, similarly directed towards a tire tread, teaches a sipe that extends from a second tread edge into a lateral groove wherein the groove depth remains constant (see Figs. 5, 6; col 7, lines 4-23). One would have been motivated to provide appropriate suppleness to the tread portion between the crown main groove and the lateral groove and to prevent stress concentration (col 7, lines 4-23). 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861) as applied to claim 1 above, and further in view of Takagi (US 2013/0133797).
Regarding claim 6, Ishiguro is silent as to the depth of the lateral grooves and does not disclose a depth of 20 to 60% of the longitudinal groove depth. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with depths in the 20 to 60% range since Takagi, similarly directed towards a tire tread, teaches configuring lateral grooves with depths of preferably 3mm or more and 80% or less of the main groove depths to provide pattern rigidity ([0062]), wherein the main grooves have preferably depths of 7 to 9mm ([0042-0043]) thus suggesting a preferable depth range of 30% to 80%. 
Regarding claim 18, the tread comprises a shoulder land (6) with shoulder lateral grooves that extend completely across the shoulder land. Ishiguro is silent as to the depth of the lateral grooves and does not disclose a depth of 20 to 60% of the longitudinal groove depth. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with depths in the 20 to 60% range since Takagi, similarly directed towards a tire tread, teaches configuring lateral grooves with depths of preferably 3mm or more and 80% or less of the main groove depths to provide pattern rigidity ([0062]), wherein the main grooves have preferable depths of 7 to 9mm ([0042-0043]) thus suggesting a preferable depth range of 33% to 80% (minimum being 3/9 = 33%).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861) as applied to claim 1 above, and further in view of Ookawa (US 2016/0185159). 
Regarding claim 9, Ishiguro discloses first lateral grooves having a tie bar (see bottom raised part as discussed above for claim 1) wherein sidewall portions extend inwards from the tread edge (see Fig. 1). Ishiguro does not disclose a width-wise cross-section of the grooves or disclose a pair of first portions that connect to the second sipe element directly. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall portions such that a pair of first portions direction connect with the second sipe element since Ookawa, similarly directed towards a tire having a sipe located at the bottom of a lateral groove, teaches forming the sidewalls with a curvilinear shape so as to smoothly extend between the tread and bottom fine groove ([0062]). One would have been motivated to avoid excessive concentration of stress at the groove bottom face ([0007-0008]). Here, the entirety of the groove portion extending from the tread edge to the groove bottom sipe is construed as the "first portion" of the groove sidewall. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861) as applied to claim 1 above, and further in view of Kishimoto (JP 2002-347413, with English machine translation).
Regarding claim 12, Ishiguro does not disclose closed sipes within the land portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the land portions with closed sipes since Kishimoto, similarly directed towards a tire tread, teaches providing closed sipes (small sipings 11) within a land portion to enhance on-ice running performance in the early period of usage with pattern rigidity secured (abstract, Fig. 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2010/0186861) in view of Takagi (US 2013/0133797) as applied to claim 1 above, and further in view of Tagashira (EP 0602989).
Regarding claim 19, Ishiguro discloses the shoulder land portion and crown portions as having protrusions (see protrusions formed by corners of the trapezoidal wave shaped edges). Ishiguro does not disclose the protrusions as having a circular arc shape with radius of curvature equal to or more than 2mm; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusions with radius of 2mm or more since Tagashira, similarly directed towards a tire tread, teaches configuring the corners with radius of curvature r3 of 1.5 to 5mm to reduce noise (col 5, lines 34-57).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to further teach or suggest the pair of first portions as extending between the tread surface and the second sipe element in a straight shape over its entire length or in a circular arc shape over its entire length. While V-shaped and circular-shaped groove cross-sections are generally known in the tire art, the prior art of record fails to teach or suggest configuring the groove cross-section at an inner groove end having a tie bar in such a manner and extending such groove wall shapes over the entire length between the tread surface and a sipe within the tie bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (JP2019-026204) discloses a tire having a terminating lug groove, a tie bar, and a sipe that extends into the tie bar (see Figs. 18,19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749